Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in a telephone interview with Bruce D. Rubenstein (Registration No. 39,349) on 07/29/2021.     

	The application has been amended as follows: 

1.	(Currently amended)  A method of transferring data between computing machines over a network, the method comprising:
in response to a first computing machine receiving a request to transfer file data to a second computing machine, sending, via a NAS (Network Attached Storage) protocol configured to perform fingerprint-enabled data transfer, a first transmission to the second computing machine over the network, the first transmission including multiple fingerprints that identify respective data segments of the file data;
receiving, via the NAS protocol responsive to fingerprint matching performed by commands of the NAS protocol, reply data from the second computing machine, the reply data specifying missing data segments, the 
in response to receiving the reply data, sending, via the NAS protocol, a second transmission to the second computing machine, the second transmission providing the missing data segments to the second computing machine,
wherein the file data includes data for a particular file on the second computing machine, wherein the NAS protocol supports extended attributes of files, wherein sending the first transmission includes providing the fingerprints as at least a first extended attribute associated with the particular file using at least one SET XATTR command, and wherein receiving the reply data is responsive to sending at least one GET XATTR command to the second computing machine.

2.	(Original)  The method of claim 1, wherein the first computing machine operates as a NAS client and the second computing machine operates as a NAS server.

3.	(Original)  The method of claim 2, wherein the NAS protocol is one of NFS (Network File System) and CIFS (Common Internet File System).

4.	(Canceled)  

5.	(Currently amended)  The method of claim 3 [[4]], wherein the NAS protocol is NFSv4 or greater

6.	(Currently amended)  The method of claim 1 [[4]], further comprising, prior to receiving the reply data, sending a command to the second computing machine requesting at least a second extended attribute associated with the particular file.

7.	(Canceled)  

8.	(Original)  The method of claim 3, wherein the NAS protocol supports RPC (Remote Procedure Call), and wherein sending the first transmission includes providing the fingerprints in at least one RPC command.

9.	(Original)  The method of claim 3, further comprising generating the fingerprints as cryptographically secure hashes of the respective data segments of the file data, wherein generating the fingerprints is performed prior to receiving the request to transfer the file data and as part of a deduplication facility operating on the first computing machine.

10.	(Original)  The method of claim 3, further comprising generating the fingerprints as cryptographically secure hashes of the respective data segments of the file data, wherein generating the fingerprints includes generating at least some of the fingerprints in response to receiving the request to transfer the file data.

11.	(Original)  The method of claim 3, further comprising generating the fingerprints by the first computing machine as non-cryptographically secure identifiers according to a predetermined methodology shared between the first computing machine and the second computing machine.

12.	(Original)  The method of claim 3, wherein the method further comprises compressing the missing data segments prior to sending the second transmission.


operating a NAS (Network Attached Storage) server configured to share or export files over the network;
receiving, via a NAS protocol of the NAS server, a first transmission from a computing machine that operates a NAS client, the first transmission including multiple fingerprints that identify respective data segments of file data, the NAS protocol configured to perform fingerprint-enabled data transfer;
transmitting, via the NAS protocol responsive to fingerprint matching performed by commands of the NAS protocol, reply data to the computing machine, the reply data specifying missing data segments, the missing data segments being data segments, identified by the fingerprints in the first transmission, which are unavailable on the computerized apparatus; and
after transmitting the reply data, receiving, via the NAS protocol, a second transmission from the computing machine, the second transmission providing the missing data segments,
wherein the file data includes data of a particular file, wherein the NAS protocol is NFSv4 or greater and supports extended attributes of files, and wherein the method further comprises, in response to receiving the first transmission, storing the fingerprints in at least a first extended attribute of the particular file, wherein the first transmission is received as part of at least one SET XATTR command, and wherein the reply data is transmitted in response to at least one GET XATTR command.

14.	(Original)  The computer program product of claim 13, wherein the method further comprises:

wherein transmitting the reply data includes providing indicators of data segments identified by the list of missing fingerprints.

15.	(Canceled)  

16.	(Original)  The computer program product of claim 14, wherein the method further comprises performing a handshaking procedure with the NAS client during a mount or map operation, the handshaking procedure establishing attributes to be used in supporting fingerprint-enabled data transfer between the NAS client and the NAS server.

17.	(Original)  The computer program product of claim 14, wherein the computerized apparatus employs a deduplication facility, and wherein the method further comprises, after receiving the first transmission that includes the fingerprints:
identifying a plurality of found fingerprints as fingerprints received in the first transmission that match fingerprints generated for data segments stored in the computerized apparatus; and
for each of the plurality of found fingerprints, storing the respective data segment by configuring pointer metadata and without persistently storing a new copy of the respective data segment.

18.	(Original)  The computer program product of claim 14, wherein the computerized apparatus supports multiple tenants, wherein the computing machine belongs to a particular tenant, and wherein, when generating the list of missing fingerprints, 

19.	(Currently amended)  A computerized system, comprising a first computing machine operatively connected to a second computing machine over a network, the computerized system constructed and arranged to: 
receive, by the first computing machine, a request to transfer file data to the second computing machine, 
send, by the first computing machine via a NAS (Network Attached Storage) protocol configured to perform fingerprint-enabled data transfer, a first transmission to the second computing machine, the first transmission including multiple fingerprints that identify respective data segments of the file data;
transmit, by the second computing machine via the NAS protocol responsive to fingerprint matching performed by commands of the NAS protocol, reply data to the first computing machine, the reply data specifying missing data segments, the missing data segments being data segments, identified by the fingerprints in the first transmission, which are unavailable on the computerized apparatus; and
in response to receiving the reply data by the first computing machine, send, by the first computing machine via the NAS protocol, a second transmission to the second computing machine, the second transmission providing the missing data segments to the second computing machine,
wherein the file data includes data for a particular file on the NAS server, wherein the NAS protocol supports extended attributes of files, wherein the computerized system constructed and arranged to send the first transmission is further constructed and arranged to provide the fingerprints as at least a first extended attribute associated with the particular file using at least one SET XATTR command, and wherein the computerized system is further constructed and arranged to transmit the reply data responsive to at least one GET XATTR command sent to the second computing machine.

20.	(Original)  The computerized system of claim 19, wherein the request to transfer file data specifies data to be copied from a file in the first computing machine to a file in the second computing machine, and wherein the computerized system is further constructed and arranged to perform a validation on the file in the second computing machine after sending the second transmission, the validation including (i) comparing a first checksum computed from the file in the first computing machine with a second checksum computed from the file in the second computing machine and (ii) producing a successful result responsive the first checksum matching the second checksum. 

21.	(Canceled)  

REASONS FOR ALLOWANCE

4.	 The following is an examiner's statement of reasons for allowance: None of the prior art of record taken singularly or in combination teaches or fairly suggests a method of transferring data between computing machines over a network as recited in the present claims. More particularly, the prior art of record was not found to teach the file data includes data for a particular file on the second computing machine, wherein the NAS protocol supports extended attributes of files, wherein sending the first transmission includes providing the fingerprints as at least a first extended attribute associated with the particular file using at least one SET XATTR command, and wherein receiving the reply data is responsive to sending at least one GET XATTR command to the second computing machine. Therefore, the above identified limitations, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday-Friday 7:00 am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

07/30/2021
/KIDEST MENDAYE/Examiner, Art Unit 2457
                                                                                                                                                                                                        /YVES DALENCOURT/Primary Examiner, Art Unit 2457